MELTON, Presiding Justice,
concurring specially in part.
Although I concur with the analysis in the body of the majority opinion, I must write separately because I believe that dicta in footnote 2 sets forth an overly broad rule that is not applicable to the facts of this case. The majority suggests: “A duty is either discretionary or not, and an official cannot alter that fact by performing it well, poorly, or not at all.” Maj. op., p. 851.1 disagree with this statement, and, more fundamentally, I disagree with the majority’s decision to expound upon the issue at all. The judicial process is served neither by inserting unnecessary and complicated issues into a case, nor by proclaiming unwavering rules to govern such complicated issues. The majority does both. I believe that this issue was handled more appropriately by Justice Peterson, who authored the opinion below. Justice Peterson reasoned as follows:
Caldwell suggests that a total failure to comply with Section 6.5 would nevertheless be a discretionary act entitled to official immunity. We view such an argument through skeptical eyes, because a total failure to perform an act may involve no exercise of discretion or deliberation whatsoever, and it is not clear that such a failure would be considered a discretionary act covered by official immunity. But given our resolution of this appeal, it is not necessary to decide this question.
Barnett v. Atlanta Independent School System, 339 Ga. App. 533, 538 n. 3 (792 SE2d 474) (2016). Far reaching (and, in this case, overly broad) rules like the one proposed by the majority should not be *853created in dicta, especially in an area of the law that requires an in-depth consideration of the law and facts on a case-by-case basis. For this reason, I cannot concur with the analysis set forth in footnote 2.
Decided January 29, 2018.
S. Leighton Moore III; The Cochran Firm, Shean D. Williams, for appellants.
McGuire Woods, Cheryl L. Haas, Kurt E. Lentz, Matthew A. Fitzgerald, Halima Horton, for appellee.
Harben, Hartley & Hawkins, Phillip L. Hartley, amicus curiae.
I am authorized to state that Justice Hunstein joins in this special concurrence.